200 S.W.3d 898 (2005)
Billy Dale GREEN, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 04-1379.
Supreme Court of Arkansas.
January 13, 2005.
Steven M. Harper, Arkansas Public Defender Commission, for appellant.
*899 No response.

MOTION FOR RULE ON THE CLERK
PER CURIAM.
Appellant, Billy Dale Green, by and through his attorney, has filed a motion for a rule on the clerk. His attorney, Steven M. Harper, states in his motion that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).
Therefore, the motion is granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.